Exhibit 10.2



THIS SUBORDINATED SECURITY AGREEMENT, AND THE RIGHTS AND OBLIGATIONS ARISING
HEREUNDER AND ANY LIENS AND ENCUMBRANCES EVIDENCED HEREBY, IS SUBORDINATED IN
RIGHT OF PAYMENT AND PRIORITY IN THE MANNER SET FORTH IN THAT CERTAIN
SUBORDINATION AGREEMENT OF EVEN DATE HEREWITH BY AND BETWEEN BRIDGE BANK,
NATIONAL ASSOCIATION, A NATIONAL BANKING ASSOCIATION, AS LENDER, AND KEVIN
DOUGLAS, NOT IN HIS INDIVIDUAL CAPACITY BUT SOLELY AS THE COLLATERAL AGENT FOR
THE PURCHASERS, AS DEFINED BELOW, TO THE PRIOR PAYMENT OF THE SENIOR DEBT, AS
DEFINED THEREIN.
SUBORDINATED SECURITY AGREEMENT
THIS SUBORDINATED SECURITY AGREEMENT (as amended, restated, supplemented or
otherwise modified from time to time, this “Agreement”) is entered into as of
September ___, 2013, by and between QUANTUM FUEL SYSTEMS TECHNOLOGIES WORLDWIDE,
INC., a Delaware corporation (the “Grantor”), and KEVIN DOUGLAS, not in his
individual capacity but solely as the collateral agent (in such separate
capacity, and together with any successors, assigns and designees, the
“Collateral Agent”) for the various purchasers (the “Purchasers”) party to that
certain Convertible Note and Warrant Purchase Agreement of even date herewith by
and among the Grantor and the Purchasers (as amended, restated, supplemented or
otherwise modified from time to time, the “Note Purchase Agreement”).
Pursuant to the Note Purchase Agreement, the Purchasers have agreed to make
certain advances and extend certain other credit accommodations to the Grantor.
As a condition to making advances and other extensions of credit under the Note
Purchase Agreement, the Purchasers have required the execution and delivery of
this Agreement by the Grantor.
1.    DEFINITIONS.
(a)    All capitalized terms not otherwise defined herein shall have the
meanings ascribed to them in the Note Purchase Agreement.
(b)    The following terms, when used herein (whether or not capitalized), shall
have the meanings given them in the Uniform Commercial Code as in effect in the
state of New York (the “Code”), except that (i) for purposes of this Agreement,
the meaning of such terms will not be limited by reason of any limitation on the
scope of the Code, and (ii) to the extent the definition of any category or type
of Collateral is expanded by any amendment, modification or revision to the
Code, such expanded definition will apply automatically as of the date of such
amendment, modification of revision: “Accession”, “Account”, “Chattel Paper”,
“Commercial Tort Claim”, “Commodity Account”, “Deposit Account”, “Document”,
“Equipment”, “Fixture”, “General Intangible”, “Goods”, “Instrument”,
“Inventory”, “Investment Property”, “Letter-of-Credit Right”, “Letter of
Credit”, “Money”, “Securities Account” and “Supporting Obligations”.
2.    GRANT OF SECURITY INTEREST. The Grantor hereby grants and transfers to the
Collateral Agent, for the benefit of the Collateral Agent and each Purchaser, a
continuing security interest (the “Security Interest”) in all of the following
property of the Grantor or in which the Grantor has rights, whether presently
existing or acquired after the date of this Agreement (collectively, the
“Collateral”).



dms.us.52791508.04

--------------------------------------------------------------------------------



(a)    Accounts;
(b)    Chattel Paper;
(c)    Commercial Tort Claims;
(d)    Deposit Accounts;
(e)    Documents;
(f)    General Intangibles;
(g)    Goods, including Equipment and Fixtures;
(h)    Instruments;
(i)    Inventory;
(j)    Investment Property;
(k)    Letters of Credit and Letter‑of‑Credit Rights;
(l)    Money and other assets of Grantor that now or later come into possession,
custody, or control of Lender;
(m)    all Accessions and Supporting Obligations; and
all books and records relating to the above property and all proceeds (as such
term is defined in the Code) and products, whether tangible or intangible of any
of the above property, all proceeds of any condemnation award relating to any of
the above property, all proceeds of insurance covering or relating to any or all
of the above property and all rebates and returns relating to any of the above
property (all such proceeds, collectively, the “Proceeds”).
Notwithstanding the foregoing, the Security Interest granted hereunder shall not
attach to any shares, interests or other equivalents (however designated) of the
Grantor in (i) any capital stock or equity of Schneider Power Inc. or any
subsidiary thereof (collectively, the “SPI Entities”), whether now outstanding
or issued after the date hereof, including, without limitation, all common and
preferred stock, (ii) any assets owned or used by the SPI Entities and (iii) any
capital stock or equity in Fisker Automotive.
3.    OBLIGATIONS SECURED. The obligations (collectively, the “Obligations”)
secured by the Security Interest are the payment and performance of:
(a)    all present and future obligations or liabilities of any of the Grantor,
howsoever created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due, under or in
connection with this Agreement, the Notes or any other document, agreement,
contract or instrument executed in connection therewith; and
(b)    all obligations of the Grantor under this Agreement.
4.    AUTHORIZATION TO FILE FINANCING STATEMENTS. The Grantor hereby authorizes
the Collateral Agent to file UCC financing statements describing the Collateral
to perfect the

-2-
dms.us.52791508.04



--------------------------------------------------------------------------------



Collateral Agent’s Security Interest in the Collateral, and the Collateral Agent
may describe the Collateral as “all personal property” or “all assets” or
describe specific items of Collateral including, without limitation, any
Commercial Tort Claims. All UCC financing statements filed before the date of
this Agreement to perfect the Security Interest were authorized by the Grantor
and are hereby ratified.
5.    REPRESENTATIONS AND WARRANTIES OF THE GRANTOR. The Grantor represents and
warrants to the Collateral Agent that:
(a)    the Grantor’s legal name is exactly as set forth on the first page of
this Agreement, its chief executive office and principal place of business are
located at 25242 Arctic Ocean Drive, Lake Forest, California 92630, and all of
the Grantor’s constituent documents or agreements delivered to Collateral Agent
and the Purchasers are complete and accurate in every respect;
(b)    the Grantor is the owner and has possession or control of the Collateral;
(c)    the Grantor has the exclusive right to grant a security interest in the
Collateral;
(d)    other than a security interest in favor of Bridge Bank, National
Association, a national banking association (the “Senior Lender”), all
Collateral is genuine, free from liens, adverse claims, setoffs, default,
prepayment, defenses and conditions precedent of any kind or character, except
the lien created by this Agreement and other “Permitted Liens” described on
Schedule A;
(e)    all statements contained in this Agreement and, where applicable, in the
Collateral are true and complete in all respects;
(f)    except as disclosed on Schedule A, no UCC financing statement covering
any of the Collateral, and naming any secured party other than the Senior Lender
and the Collateral Agent, is on file in any public office;
(g)    all individuals or entities appearing to be obligated on Collateral have
authority and capacity to contract and are bound as they appear to be;
(h)    all property subject to chattel paper has been properly registered and
filed in compliance with law and to perfect the interest of the Grantor in such
property;
(i)    all Accounts and other rights to payment comply with all applicable laws
concerning form, content and manner of preparation and execution, including
where applicable Federal Reserve Regulation Z and any state consumer credit
laws;
(j)    the Grantor does not own any real property;
(k)    Schedule A provides a complete and correct list of: (i) all registered
copyrights and copyright applications owned by the Grantor, (ii) all
intellectual property licenses entered into by the Grantor that are material to
the Grantor’s business; (iii) all registered patents and patent applications
owned by the Grantor; and (iv) all registered trademarks and trademark
applications owned by the Grantor;
(l)    Schedule A contains a listing of all of Deposit Accounts, Securities
Accounts and Commodity Accounts of the Grantor, including, with respect to each
bank, securities intermediary or commodity intermediary: (a) the name and
address of such entity, and (b) the account numbers of the Deposit Accounts,
Securities Accounts or Commodity Accounts maintained with such entity; and

-3-
dms.us.52791508.04



--------------------------------------------------------------------------------



(m)    the Inventory and Equipment of the Grantor are not stored with a bailee,
warehouseman, processor or similar party and are located only at, or in-transit
between or to, the locations identified on Schedule A.
6.    COVENANTS OF GRANTOR.
(a)    The Grantor agrees in general:
(i)    to pay Obligations secured by this Agreement when due;
(ii)    to permit Collateral Agent to exercise its powers; and
(iii)    not to change the places where the Grantor keeps any Collateral or the
Grantor’s records concerning the Collateral without giving the Collateral Agent
30 days’ prior written notice of the address to which the Grantor is moving same
and a fully executed collateral access agreement with respect thereto if such
location is not owned by the Grantor; and
(b)    The Grantor agrees with regard to the Collateral, unless the Collateral
Agent agrees otherwise in writing:
(i)    not to use any Collateral for any unlawful purpose or in any way that
would void any insurance required to be carried on such Collateral;
(ii)    to keep, in accordance with Generally Accepted Accounting Principles,
complete and accurate records regarding all Collateral, and to permit the
Collateral Agent to inspect the same and make copies thereof at any reasonable
time;
(iii)    if requested by the Collateral Agent, to receive and use reasonable
diligence to collect Accounts, in trust and as the property of Lender, and to
immediately endorse as appropriate and deliver such Accounts to the Collateral
Agent daily in the exact form in which they are received;
(iv)    not to commingle Accounts, Proceeds or collections with other property;
(v)    to give only normal allowances and credits and to advise the Collateral
Agent thereof immediately in writing if they affect any Accounts in any material
respect;
(vi)    on demand, to deliver to the Collateral Agent returned property
resulting from, or payment equal to, such allowances or credits on any Accounts
or to execute such documents and do such other things as the Collateral Agent
may reasonably request for the purpose of perfecting, preserving and enforcing
its Security Interest in such returned property;
(vii)    from time to time, when requested by the Collateral Agent, to prepare
and deliver a schedule of all Collateral subject to this Agreement and to assign
in writing and deliver to the Collateral Agent all accounts, contracts, leases
and other chattel paper, instruments, documents and other evidences thereof;
(viii)    to deliver to the Collateral Agent notice of any Commercial Tort Claim
it may bring against any person or entity, including a detailed description of
such Commercial Tort Claim, together with such documents as the Collateral Agent
may require to grant the Collateral Agent a security interest in the Grantor’s
rights therein;

-4-
dms.us.52791508.04



--------------------------------------------------------------------------------



(ix)    to deliver to the Collateral Agent any instrument, document or chattel
paper constituting Collateral, duly endorsed or assigned by the Grantor to the
Collateral Agent;
(x)    to provide any service and do any other acts which may be necessary to
maintain, preserve and protect all Collateral and, as appropriate and
applicable, to keep all Collateral in good and saleable condition, to deal with
the Collateral in accordance with the standards and practices adhered to
generally by users and manufacturers of like property, and to keep all
Collateral free and clear of all defenses, rights of offset and counterclaims;
(xi)    not to withdraw any funds from any Deposit Account pledged to the
Collateral Agent pursuant to this Agreement except for Grantor’s principal
operating account and any Deposit Accounts which are specifically and
exclusively used for payroll, payroll taxes and other employee wage and benefit
payments to or for employees of the Grantor or any of its Subsidiaries; and
(xii)    not to consign any of its Inventory or sell any of its Inventory on
bill and hold, sale or return, sale on approval, or other conditional terms of
sale.
7.    POWERS OF COLLATERAL AGENT. Following an Event of Default (as defined
below), the Grantor appoints the Collateral Agent its attorney-in-fact to
perform any of the following powers, which are coupled with an interest, are
irrevocable until termination of this Agreement and may be exercised from time
to time by the Collateral Agent’s officers and employees, or any of them:
(a)    to perform any obligation of the Grantor hereunder in the Grantor’s name
or otherwise;
(b)    to give notice to account debtors or others of the Collateral Agent’s
rights in the Collateral, to enforce or forebear from enforcing the same and to
make extension or modification agreements;
(c)    to release persons or entities liable on Collateral and to give receipts
and compromise disputes;
(d)    to release or substitute security;
(e)    to resort to security in any order;
(f)    to prepare, execute, file, record or deliver notes, assignments,
schedules, designation statements, initial UCC financing statements and
amendments, continuation statements, termination statements, statements of
assignment, applications for registration or like papers to perfect, preserve or
release the Collateral Agent’s interest in the Collateral;
(g)    to take cash, instruments for the payment of money and other property to
which the Collateral Agent is entitled;
(h)    to verify facts concerning the Collateral by inquiry of obligors thereon,
or otherwise, in its own name or a fictitious name;
(i)    to endorse, collect, deliver and receive payment under instruments for
the payment of money constituting or relating to the Proceeds;

-5-
dms.us.52791508.04



--------------------------------------------------------------------------------



(j)    to prepare, adjust, execute, deliver and receive payment under insurance
claims, and to collect and receive payment of and endorse any instrument in
payment of loss or returned premiums or any other insurance refund or return,
and to apply such amounts received by the Collateral Agent, at the Collateral
Agent’s sole option, toward repayment of the Obligations or replacement of the
Collateral;
(k)    to exercise all rights, powers and remedies which the Grantor would have,
but for this Agreement, with respect to all Collateral;
(l)    to enter onto the Grantor’s premises to inspect the Collateral;
(m)    to make withdrawals from and to close deposit accounts or other accounts
with any financial institution, wherever located, into which the Proceeds may
have been deposited, and to apply funds so withdrawn to payment of the
Obligations;
(n)    to preserve or release the interest evidenced by chattel paper to which
the Collateral Agent is entitled hereunder and to endorse and deliver any
evidence of title to such interest; and
(o)    to do all acts and things and execute all documents in the name of the
Grantor or otherwise, deemed by the Collateral Agent as necessary, proper and
convenient in connection with the preservation, perfection or enforcement of the
Collateral Agent’s rights.
8.    PAYMENT OF PREMIUMS, TAXES, CHARGES, LIENS AND ASSESSMENTS. The Grantor
agrees to pay, prior to delinquency, all insurance premiums, taxes, charges,
liens and assessments against the Collateral, and upon the failure of the
Grantor to do so, the Collateral Agent at its option may pay any of them and
shall be the sole judge of the legality or validity and the amount necessary to
discharge the same. Any such payments made by the Collateral Agent shall be
deemed Obligations.
9.    EVENTS OF DEFAULT. The occurrence of any of the following shall constitute
an “Event of Default” under this Agreement:
(a)    any default in the payment or performance of any obligation, or any
defined event of default, under the Note Purchase Agreement or any other
contract or instrument evidencing any Obligation or other indebtedness to the
Collateral Agent or any Purchaser;
(b)    any representation or warranty made by the Grantor in this Agreement
shall prove to be incorrect, false or misleading in any material respect when
made; and
(c)    the Grantor shall fail to observe or perform any material obligation or
agreement set forth in this Agreement.
10.    REMEDIES. Upon the occurrence of any Event of Default, the Collateral
Agent shall have the right to declare immediately due and payable all or any
Obligations secured by this Agreement and to terminate any commitments to make
loans or otherwise extend credit to Grantor under the Note Purchase Agreement.
The Collateral Agent shall have all other rights, powers, privileges and
remedies granted to a secured party upon default under the Code or otherwise
provided by law, including without limitation, the right
(a)    to contact all persons or entities obligated to the Grantor on any
Collateral and to instruct such persons or entities to deliver all Collateral
directly to the Collateral Agent;

-6-
dms.us.52791508.04



--------------------------------------------------------------------------------



(b)    to sell, lease, license or otherwise dispose of any or all Collateral. It
is agreed that public or private sales or other dispositions, for cash or on
credit, to a wholesaler or retailer or investor, or user of property of the
types subject to this Agreement, or public auctions, are all commercially
reasonable since differences in the prices generally realized in the different
kinds of dispositions are ordinarily offset by the differences in the costs and
credit risks of such dispositions;
(c)    to notify the United States Postal Service to change the address for
delivery of mail of the Grantor to any address designated by the Collateral
Agent;
(d)    without notice to or consent by the Grantor, and without the obligation
to pay rent or other compensation, to take exclusive possession of all locations
where the Grantor conducts it business or has any rights of possession and use
the locations to store, process, manufacture, sell, use and liquidate or
otherwise dispose of the Collateral;
(e)    with regard to any Deposit Account, instruct the bank maintaining such
Deposit Account to pay the balance of such Deposit Account to the Collateral
Agent or take such other action as the Collateral Agent shall instruct;
(f)    with regard to any Securities Account or Commodity Account, instruct the
securities intermediary maintaining such Securities Account or the commodity
intermediary maintaining such Commodity Account, as applicable, to pay the
balance of such Securities Account or such Commodity Account, as applicable, to
the Collateral Agent or take such other action as the Collateral Agent shall
instruct; and
(g)    without regard to the occurrence of waste or the adequacy of security,
apply for the appointment of a receiver for the Grantor or for the assets of the
Grantor and the Grantor waives any objection to such appointment or to the right
to have a bond or security posted by the Collateral Agent.
While an Event of Default exists:
(a)    the Grantor will deliver to the Collateral Agent from time to time, as
requested by Lender, current lists of all Collateral;
(b)    the Grantor will not dispose of any Collateral except in the ordinary
course of business or on terms approved by the Collateral Agent;
(c)    at the Collateral Agent’s request, the Grantor will assemble and deliver
all Collateral, and books and records pertaining thereto, to the Collateral
Agent at a reasonably convenient place designated by Lender; and
(d)    the Collateral Agent may, without notice to the Grantor, enter onto the
Grantor’s premises and take possession of the Collateral.
With respect to any sale by the Collateral Agent of any Collateral subject to
this Agreement, the Grantor expressly grants to the Collateral Agent the right
to sell such Collateral using any or all of the Grantor’s trademarks, trade
names, trade name rights and/or proprietary labels or marks. The Grantor further
agrees that the Collateral Agent shall have no obligation to process or prepare
any Collateral for sale or other disposition.

-7-
dms.us.52791508.04



--------------------------------------------------------------------------------



11.    CUMULATIVE RIGHTS. All rights, powers, privileges and remedies of the
Collateral Agent shall be cumulative. No delay, failure or discontinuance of the
Collateral Agent in exercising any right, power, privilege or remedy hereunder
shall affect or operate as a waiver of such right, power, privilege or remedy;
nor shall any single or partial exercise of any such right, power, privilege or
remedy preclude, waive or otherwise affect any other or further exercise or the
exercise of any other right, power, privilege or remedy.
12.    WAIVERS AND CONSENTS OF LENDER. Any waiver, permit, consent or approval
of any kind by the Collateral Agent of any default, or any such waiver of any
provisions or conditions, must be in writing and shall be effective only to the
extent set forth in writing.
13.    DISPOSITION OF COLLATERAL AND PROCEEDS; TRANSFER OF INDEBTEDNESS. In
disposing of Collateral, the Collateral Agent may disclaim all warranties of
title, possession, quiet enjoyment and the like. Any proceeds of any disposition
of any Collateral, may be applied by the Collateral Agent to the payment of
expenses incurred by the Collateral Agent and the Purchasers, including
attorneys’ fees, and the balance of such proceeds may be applied by the
Collateral Agent toward the payment of the Obligations in such order of
application as the Collateral Agent may from time to time elect. Upon the
transfer of all or any part of the Obligations, the Collateral Agent may
transfer all or any part of the Collateral and shall be fully discharged from
all liability and responsibility with respect to such transferred Collateral,
and the transferee shall be vested with all rights and powers of Lender
hereunder; but with respect to any Collateral not so transferred, Lender shall
retain all rights, powers, privileges and remedies.
14.    STATUTE OF LIMITATIONS. Until all Obligations shall have been paid in
full and all commitments by Purchasers to extend credit to the Grantor under the
Note Purchase Agreement have been terminated, the power of sale or other
disposition and all other rights, powers, privileges and remedies granted to the
Collateral Agent shall continue to exist and may be exercised by the Collateral
Agent at any time and from time to time irrespective of the fact that the
Obligations or any part thereof may have become barred by any statute of
limitations, or that the personal liability of the Grantor may have ceased,
unless such liability shall have ceased due to the payment in full of all
Obligations and Indebtedness secured by this Agreement.
15.    FURTHER ASSURANCES. At any time upon the request of the Collateral Agent,
the Grantor will execute or deliver to the Collateral Agent any and all
financing statements, fixture filings, security agreements, pledges,
assignments, endorsements, certificates of title, mortgages, deeds of trust and
all other documents (the “Additional Documents”) that the Collateral Agent may
request and in form and substance satisfactory to the Collateral Agent, to
create, perfect, and continue perfection or to better perfect the Collateral
Agent’s liens in all of the assets of the Grantor (whether now owned or
hereafter arising of acquired, tangible or intangible, real or personal), and in
order to fully consummate all of the transactions contemplated under this
Agreement, the Note Purchase Agreement and related agreements. To the maximum
extent permitted by applicable law, if the Grantor refuses or fails to execute
or deliver any requested Additional Documents, the Grantor hereby authorizes the
Collateral Agent to execute such Additional Documents in Grantor’s name, and
authorizes the Collateral Agent to file such executed Additional Documents in
any appropriate filing office. In furtherance and not in limitation of the
foregoing, Grantor shall take such actions as the Collateral Agent may request
from time to time to ensure that the Obligations are secured by substantially
all of the assets of the Grantor. The Grantor shall not file any financing
statement or amendment or termination statement with respect to any financing
statement filed in connection with this Agreement without the prior written
consent of the Collateral Agent.

-8-
dms.us.52791508.04



--------------------------------------------------------------------------------



16.    SUBROGATION RIGHTS. Until all Obligations shall have been paid in full
and all commitments by Purchasers to extend credit to the Grantor under the Note
Purchase Agreement have been terminated, the Grantor shall not have any right of
subrogation or contribution or similar right, and the Grantor waives any benefit
of or right to participate in any of the Collateral or any other security now or
later held by the Collateral Agent.
17.    WAIVERS OF GRANTOR. The Grantor waives any right to require the
Collateral Agent to (i) proceed against the Grantor or any other person or
entity, (ii) marshal assets or proceed against or exhaust any security from the
Grantor or any other person or entity, (iii) perform any obligation of the
Grantor with respect to any Collateral, and (iv) make any presentment or demand,
or give any notice of nonpayment or nonperformance, protest, notice of protest
or notice of dishonor hereunder or in connection with any Collateral. The
Grantor further waives any right to direct the application of payments or
security for any Obligations or other indebtedness of the Grantor to Purchasers
or indebtedness of customers of the Grantor.
18.    NOTICES. All notices, requests and demands required under this Agreement
must be given, and shall be deemed received, as provided in Section 7.7 of the
Note Purchase Agreement.
19.    COSTS, EXPENSES AND ATTORNEYS' FEES. Grantor shall pay to Lender
immediately upon demand the full amount of all payments, advances, charges,
costs and expenses, including reasonable attorneys' fees (to include outside
counsel fees and all allocated costs of Lender's counsel), expended or incurred
by Lender in connection with or related to this Agreement as set forth in
Section 7.6 of the Note Purchase Agreement.
20.    SUCCESSORS; ASSIGNS; AMENDMENT. This Agreement shall be binding upon and
inure to the benefit of the heirs, executors, administrators, legal
representatives, successors and assigns of the parties, and may be amended or
modified only in writing signed by the Collateral Agent and the Grantor.
21.    SEVERABILITY OF PROVISIONS. If any provision of this Agreement shall be
held to be prohibited by or invalid under applicable law, such provision shall
be ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or any remaining provisions of this
Agreement.
22.    GOVERNING LAW. The validity of this Agreement and the construction,
interpretation, and enforcement of this Agreement, and the rights of the
parties, as well as all claims, controversies or disputes arising under or
related to this Agreement will be determined under, governed by and construed in
accordance with the laws of the State of New York, without regard conflicts of
laws principles.
23.    LIMITED AGENCY; NO FIDUCIARY OR OTHER DUTIES. The term “Collateral Agent”
is used herein in reference to the Collateral Agent merely as a matter of
custom; it is intended to reflect only an administrative relationship between
the Collateral Agent and the Purchasers. The Grantor, the Collateral Agent and
the Purchaser agree that it is the intent of the parties to limit the scope of
the powers and the duties and obligations of the Collateral Agent to the
specific powers delegated and the specific duties and obligations imposed
hereunder, together with such powers as are reasonably incidental thereto, and
the Collateral Agent does not and shall not have any right or authority to bind
the Purchasers in any other manner or thing whatsoever or have any duty,
obligation or responsibility as a fiduciary or any other duty, obligation or
responsibility not expressly set forth herein.

-9-
dms.us.52791508.04



--------------------------------------------------------------------------------



24.    JURISDICTION. All actions or proceedings arising in connection with this
Agreement may be tried and litigated in the State and, to the extent permitted
by applicable law, federal courts located in the City of Minneapolis and the
County of Hennepin, State of Minnesota; provided that any suit seeking
enforcement against any Collateral or other property may be brought, at the
Collateral Agent’s option, in the courts of any jurisdiction where the
Collateral Agent elects to bring such action or where such Collateral or other
property may be found. The Grantor and the Collateral Agent waive, to the extent
permitted under applicable law, any right they may have to assert the doctrine
of forum non conveniens or to object to venue to the extent any proceeding is
brought.
25.    WAIVER OF JURY TRIAL. TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW,
THE GRANTOR AND THE COLLATERAL AGENT WAIVE THEIR RESPECTIVE RIGHTS, IF ANY, TO A
JURY TRIAL OF ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION DIRECTLY OR
INDIRECTLY BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, INCLUDING CONTRACT CLAIMS, TORT
CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS.
Signature page follows

-10-
dms.us.52791508.04



--------------------------------------------------------------------------------



In witness whereof, the foregoing Agreement is hereby executed as of the date
first above written.


 
QUANTUM FUEL SYSTEMS TECHNOLOGIES WORLDWIDE, INC.
By: /s/ Brad Timon__________________________
   Name: Brad Timon____________________
   Title: Chief Financial Officer
 
 



 
KEVIN DOUGLAS, AS COLLATERAL AGENT
By: /s/ Kevin Douglas__
   Name: Kevin Douglas
   Title: Collateral Agent
 
 








Signature Page to Subordinated Security Agreement

--------------------------------------------------------------------------------

Exhibit 10.2



SCHEDULE A


1.Owned Real Property:






2.Copyrights, Trademarks, Patents and Licensing Agreements:


Part 1 – Trademarks Owned


Trademark
Registration
Number
Registration
Date
Expiration
Date
Q-Drive
4,045,582
10/25/2011
10/25/2021
 
 
 
 





Trademark
Application
Application/Serial
Number
Application
Date
Q-Lite
4401730
October 29, 2012
Q-Light
85766264
October 29, 2012
[securityagreement8kimage1.jpg]
To be provided
To be provided





Part 2 – Patents Owned
    
See attached list (to be provided)

S-A-1



--------------------------------------------------------------------------------

Exhibit 10.2







Part 3 – Copyrights Owned


None


Part 4 – Other License Agreements
a.
Name of
Document
Date of
Document
Licensor
Term
Licensed
Intellectual Property
Master Development Agreement with ZHRO Solutions, LLC
April 24, 2013
Quantum or ZHRO Solutions, LLC, as applicable
Limited license during the development phase
Intellectual property related to fuel storage and fuel storage module
Development Agreement with Mazda Motor of America, Inc.
March 21, 2013
Quantum or Mazda, as applicable
Limited license during the development phase
Intellectual property related to fuel storage and fuel storage module



b.     See Item 5.b below.
c.    See Item 5f below.
d.
The terms and conditions related to purchase orders received in the ordinary
course of business from certain customers, OEMs in particular, contain
provisions that provide the customer with certain limited rights to use our
intellectual property in the event of a breach of the purchase order.



3.Deposit Accounts, Securities Accounts, Commodity Accounts and other Investment
Accounts:


Part 1 - Deposit Accounts


Name and Address of Bank
Account No.
Purpose
 
 
 
 
 
 



Part 2 – Securities Accounts, Commodity Accounts and other Investment Accounts


Name and Address of Broker or Other Institution
Account No.
Purpose
Types of Investments
Balance as of [Date]
 
 
 
 
 
 
 
 
 
 




--------------------------------------------------------------------------------





4.Locations of Collateral and Books and Records:


Locations of Inventory, Equipment, Books and Records and Other
Assets    a.    25242 Arctic Ocean Drive, Lake Forest, CA, and 25372
Commercenter Drive, Lake Forest, CA 92630, leased from Braden Court
Associations, 26522 La Almeda, Suite 285, Mission Viejo, CA 92691
b. 17872 Cartwright Road, Irvine, CA, leased from Metropolis Gardens, 9110
Judicial Dr., San Diego, CA 92122
c.
19500 Hall Road, Suite 102, Clinton Township, MI 48315 (corporate record books
only), leased from Kirk



5.
Permitted Liens

i.
Rights of lessors’ on computer equipment and peripherals and other nonmaterial
assets

ii.
General Motors Holdings, LLC – licensing rights, option to purchase assets and
lien on certain assets related to the CNG Program, as defined in that certain
First Amendment to Agreement in Support Development Agreement and Access and
Security Agreement dated December 21, 2011 ( the “GM First Amendment”), located
at or about the Lake Forest facility which are necessary for production of the
CNG Component Parts, as defined in the GM First Amendment, wherever located,
including Equipment, Contract Rights and General Intangibles (other than deposit
accounts, insurance refunds, tax refund claims and related cash and cash
equivalents), but specifically excluding any Accounts, Inventory, Documents,
Instruments, Chattel Paper, Intellectual Property and Proceeds of such excluded
items and Proceeds of General Intangibles.

iii.
Rights of Braden Court Associates under that certain Standard
Commercial/Multi-Tenant Lease Agreement with an effective date of April 1, 2009,
as amended.

iv.
Option rights held by Fisker Automotive to purchase all tooling used by Grantor
in connection with the Fisker Karma program as set forth in Section 16 of Fisker
Automotive’s General Terms and Conditions of Sale.

v.
Rights of Fisker Automotive to Quantum’s software related to the Q Drive system
used in the Fisker Karma vehicle pursuant to the terms of that certain
Powertrain Development Agreement, dated January 25, 2008, that certain Master
Supply Agreement, dated November 8, 2010, and that certain Third Party Escrow
Service Agreement, with an effective date of February 2, 2011.

vi.
Restrictions on the transfer, sale and pledge of the shares of Fisker Automotive
owned by Grantor pursuant to the terms of that certain Fisker Automotive Amended
and Restated Stockholder Agreement, and the option and other rights of Fisker
Automotive and its other shareholders pursuant to the terms of such Amended and
Restated Stockholder Agreement.



5.
Other UCC Financing Statements



i.
Amur Finance I, LLC (sale-lease back and equipment lease)

ii.
Miscellaneous UCC filings related to equipment leases.




